October   14, 1965


Hr. Him-y Wade                                Opinion NO. c-526
District A,ttorney
DaJJas county                                 Re:   Conatrmctlon of Article
DaIlaa. Texas                                       2922-15, Vernon's Civil
                                                    Statutes,  relative to
                                                    operation of School
Deer Mr. Wade:                                      BuBea   .


                We quote from your letter      requesting       an opinion   from
this   office     in part a8 follows:
             "The Dallas County Board of School True-
       tees docs. operate a transportation       system within,
       Dallas County.    These buses are operated for the
       purpuse of transporting     eligible    pupil's to and
       from  their ue~hool tiuildlngs.      When,theFe, is no
       eonf~llct with the regular bua schedule, the buses
       are operated for field. tripe necessary for 4-R
       Club rork and for transporting        of athletic  teams
       and other organized groups sponsored by schools
       invo~vlng school activities.
             'The Dallas County School Office is very
       pleased to render this service for the children
       of the varloue schools,    provided it Is legal In
       every sense.    We observe the same general pollclea
       In rendering this service that we do in transport-
       ing pupils from home to school and return.
             '(1) First consideratlori   Is given           to the
       safety of children.   The, driver muat be            capable
       and the bus must be safe.    No insurance,           is carried
       on Dallae County school buses or on the              children
       who ride them.
             '(2)  We get no speaial permits from city or
       other authority  to travel over the streets and
       highways.



                                    -247i'-
Mr.   Henry Wade, page 2 (c-526)


              ‘(3)   We deal only with an authorized of-
       ficial    of the school district and accept payment
       on a cost basis only from the organization    for
       which this service has been rend,ered,.
             ‘(4)   Only school chlld.ren and. school        teachers
       are eligible   to ridge at ariy time.
             ‘Is   the above procedure     legal   In all   respects?
             ‘Are the members of the County Board of School
       Trustees,  lnd.lvld.ually or collectively, liable
       In any way when Dallas County school buses a.re
       operated as Indicated above?“’
             Section 2 (l),  Article  2922-15,       Vernon’s    Civil
Statutes,    provides In part as follows:
              “Sec. 2.    (1,) The County Boards of School
       Trustees of the several counties of this state,
       subject to the approval of the State Commisslon-
       er of Education, are hereby authorized to establish
       and operate an economical public school transporta-
       tion system within their respective          counties.   In
       establishing    and operating such transportation        sys-
       tems, the County Boards of School Trustees shall:
       (1)   requisition     buses and supplies from the State
       Board of Control as provided for In this Article;
       (2)   prior to June 1st of each year,‘wlth          said
       Commissioner’s approval,       establish    school bus
       routes within their respective         counties forthe
       succeeding school year; (3)         employ school bus
       drivers;    and (4)    be responsible    for the,maln-
       tenance and operation of school buses.            State
       warrants for transportation        shall be made payable
       to the County School Transportation          Fund in each
       county for the total amount of transportation
       funds for which the county is eligible          under the
       provisions    of this Act.
              "Provided,  however, that when requested by
       the Board of Trustees of an independent school
       district,    the County Board, of School Trustees
       shall authorize such lnd.ependent district      to:
       (1)    employ  its school  bus drivers;   (2)  be
       responsible    for the maintenance and. operation
       of Its school buses; and (3)       receive trans-
       portation    payments direct from the state.      When



                                  -2478-
t




~Mr. .Renry Wade, page 3 (C-526)


     the County School Superintendent ,reports such
     authorization     to the State Commlssloner of
     Education,    state warrants for.transpor,tatlon
     fundslfor   which the district    Is .ellglbie   shall
     be made to the Dlstrlct     Transportation     Fund,
     which la hereby created.
            "The County Boards of School Trustees and
     the state Commissioner of Education shall pro-
     mu&ate regulatlons    In regard to the ,use of
     sohool buses for purposes other than transporting
     ellglble   pupils to and from their classe,s.
           M            8,                  .
            ..   . ,.

            The   regulations   promulgated under the authorley of
.&?&ion 2 (l),     by the' State Board',of Edu&atlon in regard to the
use :~f ,sehool   buses for purposes other thantransporting     eligible
pupils to land    from their classes Is stated as'fol$ows:
            ."The policy of the State Board~of Educa-
      tion withreference       to transporta%lon    of pup110
      ~ln the public free school~s of Texas in Irehlcle,s,
      the owners~hip, operation,      or maintenance of .whlch
      involved In whole or in part, funds provld.eddunder
      the Foundation School Program Act, shall ,be: (a)
      The use ,of such vehicles      shall be llmlted to the
      %ransport,atlon of chlld~ren who tire enrolled. and
      lnbona    f,lde attendance in the public free schools
     ,of Texas, teachers,      and, other   ersonnel employed
      ,by the ~school ,distrlct;    and (b P State funds
      shall not be provlded~ for transportation        to any
      school dlstrlct     not abiding by the llmltatlons
      prescrlbed,'ln   this motion.'
            "'The use of school buses ,for e,xtra-curricu-
     lar actlvlties     1s definite      a~p,art 0     e school
     @&o;yrn.      The unit concern;:,    either thEcounty
            e district,    shall establlsh'approprlate      re~gu-
     latlons    for the u8e oft buses for all extra-currlcu-
     lar activities.       Such regulations    are subject to
     preview and approval by the State Commissioner of
     Education.      These regulations    should be In written
     form and available      for transportation     audits.
     Extra-curricular      expeneea are not to be paid. from
     transportation     funds.'"    (Emphasis supplied).
          In addition,  the Handbook for Local School Officials.
which Is sent to all d.lstrlct and. county superintendents,  contains
Mr. Henry Wade, page 4 (c-526)


the following   statement:     "
              "'Extra-curricular   s,chool'bus use regula-   "
      tlons may be consid.ered. approved unless evidence
      of willful     misuse of discretion    by local school
      officials     is brought to the Commissioner's atten-
      tion."'
            With regard to the extra-curricular         u,se~of school
buses, there Is no conflict       between those regulations       pro-
mulgated. by the coulity superintendent        of public instruction
for Dallas County and those regulations          promulgated by the
State Board. of Education.       It Is our opinion that neither group
of regulations    violates    any of the provisions     of Article    2922-
15, Vernon's Civil Statutes , and. therefore        each group is valid.
Cohse&entl,y,   it Is our opinion that the operation of Dallas
Courity stihool buses in accord.ance with those regulations           pro-
mulgated by'the Dallas County Board., of School Trustees with
regard to the extra-curricular        use of school buses Is an au-
thorized use of school buses und.er the provisions           of Article
2922-15, Vernon's Civil Statutes.          It Is our further opinion
that the members of the County Board of School Trustees,               in-
divid,ually  or collectively,      are not   liable  In any way, when
the school buses are operated In accordance with the outlined
procedure.
                         SUMMARY
            The operation of Dallas County school abuses
      in accordance with those regulations     promulgated
      by the Dallas County Board of School Trustees with
      regard. to the extra-curricular    use of school buses
      is an authorized, use of school buses under the pro-
      visions of Article     2922-15, Vernon's Civil Statutes.
      The members of the County Board of School Trustees,
      lndlvldually'or    collectively,  are not liable  In any
      way, when the school buses are operated in accordance
      with the outlined procedure.
                                    Very truly     yours,
                                    WAGGONER CARR
                                    Attorney General


                                    By:      #&4?#dL!~*
                                            Ivan R. Williams,   Jr.
1RWjr:ra:mkh                                Assistant

                                   -2480-
6’.   .




Mr. Henry Wade, page 5 (c-526)


APPROVED:
OPINION COMMITTEE
w. v. Geppert,   Chairman
Pat Bailey
Roy Johnson
Paul Phy
George Gray
APPROVEDFOR THE ATTORNEY
                       GENERAL
BY: T. B. Wright




                                 -2481-